Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 20, 2021 has been entered.
 
Claims 1,5,6 and 9-11 are pending.  Claims 2-4,7 and 8 have been cancelled. Claim 1 has been amended. 

All prior rejections are withdrawn in view of applicant’s amendments to the claims. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,5,6,9-11 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Brown (US 2002/0045021).
Brown teaches floor mats comprising tufting loop or cut pile fibers of nylon 6,6 through a nonwoven polyester substrate and backing with vulcanized rubber  wherein the nonwoven carpet pile substrate can withstand vigorous processes without damaging the washer, dryer and the mat and without rippling, delaminating or causing substantial shrinkage which is met by about 2 to about 2.5% (abstract, paragraphs 0021-0027, 0029, 0139, 0140, claim 1). Brown teaches the carpet can be dyed or printed in any pattern, design or with a logo (paragraph 0014,0128). Brown teaches the cut floor mat can have dimension of 28”x42”, 28”x59” or 49”x57” and producing a plurality of floor mats (i.e. carpet tiles; claims 17 and 18). Brown teaches the mats are placed on the floor, soiled by tracking of dirt be peoples shoes and laundered by washing and drying in washing machines and dryers to remove soil, dirt and debris and put back on the floor and this process is repeated multiple times (paragraph 0003).Brown teaches the mats maintain flat shape and do not stay rolled (paragraph 0014). Applicant has not defined “no substantial shrinkage in terms of a quantifiable value, so this is interpreted by the examiner to be met by the small amount of about 2 to about 2.5% of Brown as this is so small and would not be a visibly distinguishable change. It is noted that claim 10 recites “may be rolled” which indicates that this is a capability of the washable carpet tile and the carpet tile of Brown has an identical structure and is flexible so therefore inherently can 
Accordingly the teachings of Brown are sufficient to anticipate the material limitations of the instant claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573.  The examiner can normally be reached on Monday-Friday, 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jim Seidlick can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 





/AMINA S KHAN/Primary Examiner, Art Unit 1761